Citation Nr: 0920000	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The Veteran presented testimony before the Board in April 
2009.  The transcript has been associated with the claims 
folder.

At hearing before the Board, the Veteran submitted additional 
stressor information in support of his claim.  The Veteran 
waived initial RO adjudication of the newly submitted 
evidence.  Therefore, it was considered in the Board's 
preliminary review of the Veteran's claims folder.  38 C.F.R. 
§ 20.1304(c).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has filed a claim of entitlement to service 
connection for PTSD.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

Establishing service connection for PTSD requires the 
following:  (1) medical evidence showing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he has PTSD as the 
result of traumatic events that occurred while he was on 
active service with the United States Army during the Vietnam 
War.  Private medical records from Family Services show that 
the Veteran was first diagnosed with PTSD in approximately 
May 2003.  A May 2003 intake form contains a diagnosis of 
PTSD and reveals that the Veteran relayed as one of his 
military traumatic events, the deaths of two longtime friends 
by mortar fire right after he had left them to return to 
camp.  While a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) was not found on VA examination in October 2003, 
the veteran has subsequently been treated for many years for 
PTSD by VA and private mental health care providers.  
Additional clarification as to the diagnosis may be in order, 
but not prior to addressing the veteran's stressor. 

At hearing before the Board in April 2009, the Veteran 
submitted a statement, which provided the names of his 
friends that were killed in Vietnam, the date of the 
incident, and the location of the casualty.  Specifically, he 
asserts that in May 1968 he was helping out Company C in Lai 
Kai (he was in Company B) and when he finished, he left with 
his convoy back to Dion.  The next morning he was informed by 
his company commander that his friends, QH and PL, were 
killed when their position was hit with mortar fire.  

Official records show the Veteran served on active duty from 
November 1965 to September 1968.  He served in the Vietnam 
from July 1966 to September 1968 with Company B, 701st 
Maintenance Battalion, First Infantry Division.  A 
preliminary Internet search conducted by the Board of 
www.thewall-usa.com shows that a QH and PL were killed in May 
1968.  Both men were part of the First Infantry Division and 
perished in Binh Duong, South Vietnam, as a result of hostile 
ground artillery, rocket, or mortar fire.  

The Board observes that a formal request has not been made to 
the United States Army and Joint Services Records Research 
Center (JSRRC) to assist in verifying the reported in-service 
stressors, i.e. the deaths of QH and PL.  As noted above, 
while the Board undertook a preliminary investigation into 
the reported deaths, there is no indication that QH and PL 
were in Company C or that the Veteran, who was in Company B, 
was at Binh Duong on the date in question (May 1968).  The 
Board notes the Veteran reported the incident took place in 
Lai Kai.  However, given the above stressor statement, and 
the Veteran's verified service in-country, and the 
preliminary verification of the deaths of QH and PL, VA take 
contact JSRRC to request any credible supporting evidence 
that could assist in verifying the reported stressor events.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).

Finally, even assuming the stressor is verified by JSRRC, 
there is some question (as discussed above) as to whether 
there is a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)), and as 
to the sufficiency of the stressor upon which a PTSD 
diagnosis can be based.  Therefore, if a reported stressor is 
verified, the Veteran should be afforded a VA examination and 
the examiner should be asked whether the veteran has a 
diagnosis of PTSD due to a verified stressor.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event (or events) he alleges 
occurred in service, i.e. learning of the 
deaths of QH and PL by his company 
commander, who were in Company C, which 
took place in May 1968 in Lai Kai, 
Vietnam, after he left to return to Dion 
with his assigned unit, Company B.  He 
should be asked to identify specific 
dates (within a 60 day period), locations 
and any additional unit numbers to which 
he may have been assigned.  

2.  With any additional information 
provided by the Veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the Veteran's 
alleged service stressor (or stressors).  
This summary must be prepared regardless 
whether the Veteran provides an 
additional statement, as requested above.  
This summary and a copy of the Veteran's 
DD 214 and other service personnel 
records should be sent to the JSRRC with 
a request for any verifying evidence.  As 
to the reported stressor involving the 
death of the veteran's two friends, JSRRC 
should specifically state whether QH and 
PL, apparently killed in May 1968 in Binh 
Duong and part of the First Infantry 
Division, were in Company C.  If 
possible, JSRRC should specifically state 
whether the Veteran, who was in Company 
B, 701st Maintenance Battalion, First 
Infantry Division, was in Binh Duong, 
South Vietnam, on the casualty date of QH 
and PL.  

3.  If, and only if, a claimed stressor 
event is found to be reasonably 
corroborated by credible supporting 
evidence, the Veteran should undergo a VA 
psychiatric examination to clarify 
whether he has PTSD related to a 
documented stressor during service.  The 
AMC/RO must specify for the psychiatrist 
the stressor or stressors which it has 
determined that the Veteran was exposed 
to in service and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
Veteran has PTSD.

All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in- 
service stressor(s) supporting the 
diagnosis.  Specifically, the examiner 
should be asked whether the claimed 
stressor, (i.e., learning of the deaths 
of his friends by his company commander), 
is sufficient to support a PTSD 
diagnosis, presuming that it occurred as 
the Veteran has alleged.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  Adequate 
reasons and bases for any opinion 
rendered must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

